Citation Nr: 9914371	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to permanency of an evaluation of 100 percent for 
major depression with psychosis, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


REMAND

Applicable regulations provide that permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b)(1998).

The veteran has contended that his service connected 
psychiatric disability, currently evaluated as 100 percent 
disabling, has continued to worsen since 1985 and should be 
considered permanent.  A review of the record discloses that 
additional development by the RO is necessary before the 
Board can proceed with appellate review.

In multiple letters submitted in support of his claim, the 
veteran has alleged that he has received regular psychiatric 
treatment since 1987.  However, with the exception of several 
pages of VA clinical notes dated in June and July 1994, the 
record contains no relevant medical records from February 
1988 to December 1997.  Inasmuch as the record appears to be 
incomplete, this claim must be remanded to the RO for the 
purpose of obtaining pertinent records of the veteran's 
psychiatric treatment.

A 100 percent evaluation for major depression with psychosis, 
to include PTSD, has been in effect since November 1992.  
Furthermore, in July 1994, the Social Security Administration 
found the veteran permanently and totally disabled, under 
laws administered by that agency, due to major depression 
with psychosis and passive aggressive personality disorder.  
However, a VA psychologist who evaluated the veteran in 
December 1997 noted an exaggerated portrayal of pathology, 
and indicated that it was unclear whether the exaggeration 
represented malingering or a plea for help.  The psychologist 
reported that the veteran's scores on psychological testing 
were invalid.  In light of the foregoing, the Board believes 
that an opinion from a VA psychiatrist regarding likelihood 
of improvement in the level of impairment attributable to the 
veteran's service-connected psychiatric disability would be 
of considerable assistance to the Board in making a final 
disposition of the issue on appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain and associate 
with the claims file copies of all 
records of psychiatric treatment of the 
veteran at the Kansas City, Missouri, VA 
Medical Center since February 1988, which 
are not already of record.

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination. 
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file for review.  After 
administration of any tests and studies 
deemed necessary by the examiner, he or 
she should determine whether it is 
reasonably certain that the veteran will 
have total social and occupational 
impairment for the remainder of his life 
by reason of symptoms of major 
depression, with psychosis and PTSD, or 
whether there is a reasonable likelihood 
of such improvement in the symptomatology 
of major depression, with psychosis and 
PTSD, that the veteran will no longer 
have total social and industrial 
impairment by reason of those psychiatric 
disorders. The examiner should include a 
detailed rationale for the opinion 
expressed.  

3.  Prior to the examination, the RO 
should advise the veteran that, when a 
claimant, without good cause, fails to 
report for a necessary VA examination, an 
original claim (other than an original 
compensation claim) shall be denied.  
38 C.F.R. § 3.655(1998).

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directives.  If 
the report is deficient in any manner, 
the RO should implement corrective 
procedures. 

5.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, hr and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate consideration. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran 
need take no action until he is further notified.  However, 
he may furnish additional evidence and argument while the 
case is in remand status.  


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









